Application (pursuant to Judiciary Law, § 593) by a defendant in a pending criminal action for permission to examine, inspect, and copy all answers, data and information obtained by the County Clerk of Kings County in interviewing, examining and investigating members on the 1960 list of Grand Jurors for Kings County. Upon the written consent of the District Attorney of Kings County, dated January 30, 1967, motion granted with respect to members on such lists for the years 1958 to 1962 inclusive. Christ, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.